DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 6/08/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of claims 27, 28 and 48 is withdrawn in view of the newly discovered reference(s) to US 2009/0264865 to Kawai in view of US 2009/0018525 to Waite.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 50 recites the limitation "further comprising a catheter having a catheter lumen" in lines 1-2 of claim 31, and lines 1-2 of claim 50.  There is insufficient antecedent basis for this limitation in the claim. Namely, "a catheter" has been previously set forth in independent claims 27 and 48, upon which claims 31 and 50 depend, respectively. Each of claims 27 and 48 previously recite "for advancing a catheter". It is suggested that each of claims 31 and 50 be amended to recite, for example, --further comprising the catheter, the catheter having a catheter lumen--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 28 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0264865 to Kawai in view of US 2009/0018525 to Waite.	Regarding claims 27, 28, and 48, Kawai discloses, as shown for example in FIGs. 1-4, an intravascular catheter advancement device (e.g. insertion assisting tool 1) for advancing a catheter within the vasculature (e.g. see at least para. [0009] "an insertion assisting tool inserted into a catheter and positioned ahead of the catheter so as to assist an insertion of the catheter", para. [0011] "it is further possible to easily insert the catheter by using the insertion assisting tool without damaging the vascular channel", para. [0015] "the insertion assisting tool can be smoothly inserted into and retrieved from the catheter while assisting the insertion of the catheter"), the catheter advancement device comprising:
a flexible elongate body (e.g. combination of distal end portion 2 and shaft 4; see at least para. [0069] "The shaft 4 is configured to be more flexible at its distal end and less flexible at its proximal end. With this configuration of the shaft 4, a stress concentration resulting from the difference in flexibility between the shaft 4 and the distal end portion 2 is reduced, so that a breakage (kink) of the insertion assisting tool I can be prevented") having a proximal end (e.g. right end of 2 in FIGs. 1A and 2A), a distal end (e.g. left end of 2 in FIGs. 1A and 2A), and a single lumen (e.g. lumen 10; note that 110 is not a lumen, rather, 110 is a core member insertion hole, as such, the indicated flexible elongate body has a single lumen 10) extending therebetween, the flexible elongate body comprising:
a proximal segment (e.g. shaft 4), wherein the proximal segment comprises a hypotube (e.g. hypotube 91, see at least FIG. 3B);
an intermediate segment (e.g. distal end portion 2) comprising an unreinforced polymer having a first durometer (e.g. see at least para. [0033] "The distal end portion 2 is made of poly(ether-block-amide) copolymer (PEBAX.RTM.) and the shore hardness thereof is 63 durometer (D)"); and
a tip segment (e.g. segment comprising tapered portion 12 and soft tip 20) formed of a polymer different from the unreinforced polymer of the intermediate segment (e.g. see at least para. [0033] "The soft tip 20 is made of PEBAX.RTM. and the shore hardness thereof is 59 D which is softer than that of the distal end portion 2"; the broadest reasonable interpretation of "a polymer different from" is being interpreted to include a polymer having a different durometer. This is consistent with the instant applications disclosure in at least para. [00136] "...discreet sections of polymer with different durometers, composition, and/or thickness to vary the flexibility along the length..."), the polymer of the tip segment having a second durometer less than the first durometer (e.g. see at least para. [0033] "The distal end portion 2...shore hardness thereof is 63 durometer (D)...The soft tip 20...shore hardness thereof is 59 D which is softer than that of the distal end portion 2"), wherein the tip segment has a tapered portion (e.g. tapered portion 12) that tapers distally from a first outer diameter of between 0.048" and 0.080" to a second outer diameter of about 0.031" up to about 0.048" (e.g. see at least para. [0030] "the outer surface of the marker 14 and the outer surface of the distal end portion 2 positioned behind the marker 14 (at the proximal-side) have the outer diameter in the range of 1.40-1.50 mm" and para. [0031] "the diameter of the lumen 22 and the diameter of the distal-end opening of the tapered portion 12 are in the range of 0.40-0.42 mm"; Based on that disclosure, the tapered portion 12, at its proximal end, has a diameter of 0.059", and at its distal end, has a diameter of 0.0165". As such, the diametrical range or extent of the taper portion disclosed by Kawai overlaps and is within the claimed diametrical extent/range, with sufficient specificity, to anticipate the claimed range3; One skilled in  the art would understand and recognize that a tapered surface which starts at 0.059" and ends at 0.0165" necessarily has a first diameter, at some point, that falls within 0.048" and 0.080" and a second diameter, at some point, that falls within 0.031" and 0.048"; note that the claim does not require that the claimed first and second diameters be located at any particular point along the tapered portion; it should be noted that independent claim 48 only requires the taper portion to taper distally from a first outer diameter to a second outer diameter over a length, with no specific diameters or length required),
wherein the catheter advancement device has a length configured to extend from outside a patient's body, through a femoral artery, and to the vasculature (e.g. see at least FIG. 6, para. [0044], para. [0060], [0062], para. [0075] "an insertion assisting tool, a catheter assembly, and a catheter set, which are the same or similar to those described in the above preferred embodiment, may be applied to other surgeries...They can be used for a biological duct other than a coronary artery"; One skilled in the art would understand and recognize that for 4 to be manipulated by a user during a procedure, 4 must be outside the patient’s body; Kawai discloses that the catheter advancement device has a length which extends from outside a patient’s body, through an artery, and to the vasculature; One skilled in the art would understand and recognize that such a disclosure would encompass a length configuration which has the capability, and would be made to, extend through a femoral artery; note that the femoral artery is not a positively required structural component of the claimed invention; furthermore, such a length configuration is entirely dependent upon the insertion location relative to the femoral artery; Additionally, one skilled in the art would understand and recognize that a cardiac catheterization, like that disclosed by Kawai, is frequently performed by entrance through the femoral artery4).
While one skilled in the art would understand and recognize that the tapered portion of Kawai has a length and has a taper angle, Kawai does not expressly disclose the taper portion tapering distally over a length between 0.5 cm and 4.0 cm, as required by claim 27, or a taper angle of a wall of the tapered portion relative to a center line of the tapered portion being between 0.9 to 1.6 degrees, as required by claims 28 and 48.
However, in the same field of endeavor of catheter systems, Waite teaches, as shown for example in FIGs. 1A and 1B, of a similar device comprising a flexible elongate body (e.g. 10) having a proximal end (e.g. end towards left in FIG. 1B), a distal end (e.g. end towards right in FIG. 1B), and a single lumen (e.g. lumen 68) extending therebetween, the flexible elongate body comprising a tip segment (e.g. 12) having a tapered portion (e.g. tapering region 14) that tapers distally from a first outer diameter of between 0.048" and 0.080" (e.g. see at least para. [0019] "taper from an initial diameter of about 5.5 French to about 3.0 French"; 5.5 French is equivalent to about 0.072") to a second outer diameter of about 0.031" up to about 0.048" (e.g. see at least para. [0019] "taper from an initial diameter of about 5.5 French to about 3.0 French"; 3.0 French is equivalent to about 0.039") over a length between 0.5 cm and 4.0 cm (e.g. see at least para. [0019] "The tapering region 14 is preferably between about 2 to about 7 centimeters in length"), and a taper angle of a wall of the tapered portion relative to a centerline of the taper portion being between 0.9 to 1.6 degrees (e.g. the rise is approximately 1.5 to 2.5 French, which is 0.05 to 0.08 cm; as previously noted, the length or run is 2 to 4 cm; as such, the taper angle is between 0.716 degrees [a=0.05, b=4]5 and 2.291 degrees [a=0.08, b=2]5, with at least a=0.05 and b=2 falling within the claimed range at 1.432 degrees5), in order to increase torqueability and control with catheters, having a soft distal tip (see at least Abstract). Furthermore, discovering the optimum or workable ranges through routine experimentation is well within the ordinary skill in the art6 and one skilled in the art would understand and recognize that the device of Kawai would still perform its primary purpose and function if the tapered portion where to be modified to specifically taper distally over a length between 0.5 cm and 4.0 cm and to specifically have a taper angle of between 0.9 to 1.6 degrees. Additionally, one having ordinary skill in the art would understand and recognize that changing the dimensions of the tapered portion would affect how easily or difficult the device is passed through the desired passages and affect the flexibility of the taper portion (with all other properties being equal).
Accordingly, at the time of effective filing, it would have been obvious to one having ordinary skill in the art to modify the device of Kawai, specifically modifying the tapered portion, to taper distally over a length between 0.5 cm and 4.0 cm, as required by claim 27, and/or have a taper angle of a wall of the tapered portion relative to a center line of the tapered portion be between 0.9 to 1.6 degrees, as required by claims 28 and 48, in order to increase torqueability and control, as taught by Waite. Additionally, discovering the optimum or workable ranges through routine experimentation is within the level of ordinary skill and one would understand and recognize that changing the dimensions of the tapered portion would affect how easily or difficult the device is passed through the desired passages and affect the flexibility of the taper portion (with all other properties being equal).
Claims 29-30, 32-47, 49 and 51-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31 and 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783